Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hayashi et al (US 2016/0063391 A1) disclose information processing system and method comprising matrix of ising devices (Fig. 2-32), memory (Fig.2-31), controller (Fig. 2-30).
Zhu et al. (““Introducing a Parallel Transit Evalaution Method into the Sequential Boltzmann Machine” 1998) disclose a plurality of ising device (Fig. 2 C1..,CM); a control device (Fig. 2 controller); neuron circuits (Fig. 2 PE1..PEh); a plurality of neuron circuits that each hold a first value based on a sum of values (equation 2) each obtained by multiplying one of a plurality of output signals from a plurality of connection destination neuron circuits by one of a plurality of weight values each representing connection strength between a corresponding neuron circuit and one of the plurality of connection destination neuron circuits (equation 3), outputs 0 or 1 in accordance with a result of comparison between a second value obtained (procedure 3 line 16), receives an update signal when any one of the output signals changes, calculates a change amount of the first value in accordance with the update signal, and updates the first value by adding or subtracting the change amount to or from the first value (procedure 3 line 16 update and equation 3 on add/subtract); memories (Fig. 2 memory) that holds connection destination information in which items of first address information that identify the respective connection destination neuron circuits (section 2.2 using K(j) as address), items of second address information that identify ising devices including the respective connection destination neuron circuits among all the plurality of ising device (section 2.2 using Uk(j) for an 
Yoshimura et al (US 20160065210 A1) disclose outputs 0 or 1 in accordance with a result of comparison between a second value obtained by adding a noise value to the first value with a threshold ([0205] on introducing random noise to escape from 0 state).
Wang et al. (“FPGA-based neuromorphic computing system with a scalable routing network" 2015) disclose a router (section B); a memory that holds first address information (Fig.2 lookup table), second address information (Fig. 2 routing table), and weight value (Fig. 2 synaptic weights).

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the idea of an information processing device with ising devices having neuron circuits, a memory, a control circuit, a router are known in the art, the specific arrangement and combinations of limitations are not anticipated or render obvious over prior arts.  
In particular, claim 1 “a control circuit that outputs, when a first output signal of a first connection destination neuron circuit included in a first ising device other than the ising device including the control circuit among all the plurality of connection destination neuron circuits changes, a value corresponding to the first output signal that has changed and the update signal based on the connection destination information, and a router that receives a mode set value and determines whether to connect at least two neighboring ising devices, or a neighboring ising device and the control circuit in accordance with the mode set value, wherein the control device transmits the mode set value to the router” is not anticipated or render obvious over prior arts.  

Regarding claim 7 “a control circuit that outputs, when a first output signal of a first connection destination neuron circuit included in a first ising device other than the ising device including the control circuit among all the plurality of connection destination neuron circuits changes, a value corresponding to the first output signal that has changed and the update signal based on the connection destination information, and a router that receives a mode set value and determines whether to connect at least two neighboring ising devices, or a neighboring ising device and the control circuit in accordance with the mode set value, the information processing apparatus control method comprising: setting, by the control device, the plurality of weight values; selecting, by the control device, the first ising device, and determining, by the control device, the mode set value so that the value corresponding to the first output signal that has changed and an item of address information that identifies the first connection destination neuron circuit are transmitted to at least one of the plurality of ising devices other than the first ising device via the bus.” is not anticipated or render obvious over prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 5712723768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUT WONG/Primary Examiner, Art Unit 2121